Brock, J.,
dissenting in part: I concur in the majority’s decision that a declaratory judgment procedure is an appropriate means for determining first-party insurance coverage claims.
In my view, however, because the $100,000 per person-$300,000 per occurrence limits in the policy involved in this case were clearly intended to describe the classic double-limit coverage that is standard in the insurance industry, the insured in this case could not reasonably have expected that he was obtaining an insurance policy that would provide more than $100,000 coverage per person. As we stated in Robbins Auto Parts, Inc. v. Granite State Insurance Co., 121 N.H. at 764, 435 A.2d at 509, “[t]he ambiguity rule which we adopted in Trombly will not be applied so as to create coverage where it is clear that none is intended.”